Citation Nr: 1824343	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a left eye disability due to service, to specifically include as a residual from an in-service left eye injury from "something hit[ting] [his left eye]" while driving a tank, as well as a September 1978 left eye surgery for strabismus.  See June 2017 Hearing Tr. at 3-4, 15; September 1978 service clinical record (documenting that the Veteran underwent a surgery for left strabismus/exotropia).  

At the June 2017 hearing, the Veteran identified outstanding VA treatment records dating from 2012 as well as private treatment records from Dr. C. pertaining to the claimed left eye disability.  See June 2017 Hearing Tr. at 5, 11.  Given that the claims file does not contain the above-identified records, on remand, the AOJ should obtain them.  While on remand, the AOJ should also ask that the Veteran identify any other outstanding private treatment records referable to his left eye service connection claim and associate them with the claims file. 

Further, an August 2012 VA examiner diagnosed bilateral cataract and rendered a negative nexus opinion.  In so doing, the examiner failed to include a rationale and to address the Veteran's report as to the onset and continuity of left eye symptoms since his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A remand is necessary for a medical opinion addressing this. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim, to specifically include VA treatment records from Pensacola VA Medical Center dating from 2012 and private treatment records from Dr. C.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After the above development is completed, return the claims file to the August 2012 VA examiner who administered the Veteran's eye examination, if available, for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to accomplish the following: 

(A) Identify all left eye disabilities other than refractive errors found to be present since the date of the claim (i.e. since April 2012).

(B) For each left eye diagnosis, indicate whether it is at least as likely as not that the left eye disability is related to service, to include consideration of the in-service left eye injury while driving that the Veteran reported, and the September 1978 left eye surgery to treat strabismus/ exotropia.

A full explanation should be provided for all opinions expressed.

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


